DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 5/11/2022 is acknowledged.  
Applicant hereby traverses the restriction requirement, at least on the grounds that the Restriction Requirement does not explain why each identified invention lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature of each group. (See, e.g., MPEP 1893.03 (d)). 
This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or responding special technical features for the following reasons:
Group I-VI lack unity of invention because even though the inventions of these groups require the technical feature of decorative film including a single-layered metal layer that includes fine cracks and varies in addition concentration of a predetermined element in a thickness direction of the metal layer, this technical feature is not a special technical feature as it does not contribute over the prior art Kawaguchi et al. (US20120064353) in view of Geissler et al. (US20110293547)
Kawaguchi et al. discloses a structure (see e.g. radio wave transmitting decorative film in abstract), comprising: 
a decorative portion (see e.g. I in Fig 6) including a single-layered metal layer (see e.g. 18 in Fig 6, design portion in Par. 103 that has metallic gloss in Par. 106); and includes fine cracks (see e.g. discontinuous 18 in Fig 8)
a member (see e.g. first polymer film 12 in Par. 103 corresponds to a member including a decorated region to which the decorative portion is bonded (see e.g. adhesion promoting layer 20 in Fig 6, Par. 103).
Kawaguchi et al. does not disclose the fine crack varies in addition concentration of a predetermined element in a thickness direction of the metal layer
Geissler et al. discloses single PVD metal layer have a continuous largely linear gradient in the oxygen concentration of metal layer (such as aluminum layer) from top surface to bottom surface, wherein the gradient metal layer can create a sparkle and metallic luster that is determined by the ratio of reflected light to scattered light in relation to a standard (see e.g. Fig 16b, Par. 5). The elemental metals are the same as or different from one another, by a number of atom %, as for example more than 5 atom % or more than 10 atom % or more than 15 atom %, over a thickness of 1 to 10 nm, with a significant change in the gradient of the change in the amount of elemental metal (see e.g. in Par. 63). Geissler et al. discloses the amount of elemental metal in the top face A being greater than the amount of elemental metal in the bottom face B (see e.g. Par. 148).
Both Kawaguchi et al. and Geissler et al. are analogous in the field of decorative metal layer, such as aluminum layer that can comprise metal oxide, it would have been obvious for a person with ordinary skills in the art to modify the decorative metal layer  of Kawaguchi et al. to having continuous largely linear gradient in the oxygen concentration of metal layer (such as aluminum layer) along thickness/fine crack direction from top surface to bottom surface as taught by Geissler et al. in order to create sparkle and metallic luster that is determined by the ratio of reflected light to scattered light in relation to a standard as suggested by Geissler et al. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 11 of copending Application No. 15/544168, which has USPGpub 20180009143 in view of Geissler et al. (US20110293547). 15/544168 discloses A structure, comprising: a decorative portion including a single-layered metal layer that includes fine cracks; and a member including a decorated region to which the decorative portion is bonded. 15/544168 does not discloses the fine cracks varies in addition concentration of a predetermined element in a thickness direction of the metal layer. Geissler et al. discloses single PVD metal layer have a continuous largely linear gradient in the oxygen concentration of metal layer (such as aluminum layer) from top surface to bottom surface, wherein the gradient metal layer can create a sparkle and metallic luster that is determined by the ratio of reflected light to scattered light in relation to a standard (see e.g. Fig 16b, Par. 5). The elemental metals are the same as or different from one another, by a number of atom %, as for example more than 5 atom % or more than 10 atom % or more than 15 atom %, over a thickness of 1 to 10 nm, with a significant change in the gradient of the change in the amount of elemental metal (see e.g. in Par. 63). Geissler et al. discloses the amount of elemental metal in the top face A being greater than the amount of elemental metal in the bottom face B (see e.g. Par. 148).
Both 15/544168and Geissler et al. are analogous in the field of decorative metal layer, such as aluminum layer that can comprise metal oxide, it would have been obvious for a person with ordinary skills in the art to modify the decorative metal layer  of 15/544168 to having continuous largely linear gradient in the oxygen concentration of metal layer (such as aluminum layer) along thickness/fine crack direction from top surface to bottom surface as taught by Geissler et al. in order to create sparkle and metallic luster that is determined by the ratio of reflected light to scattered light in relation to a standard as suggested by Geissler et al. 
Claims 1-6, 9-10, 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-12 of copending Application No. 16/091239 which has USPGpub 20190152186. Both disclose a decorative portion including metal layer that includes fine cracks and varies in addition concentration of a predetermined element in a thickness direction of the metal layer; and a member including a decorated region to which the decorative portion is bonded.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 4 is objected to because of the following informalities:  The specification has support that part region out of the region near the second surface corresponds to a high addition-concentration region in Par. 116, however the claim 4 claims the first surface corresponds to the high addition-concentration region.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
it is unclear what is predetermined threshold. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US20120064353), and further in view of Geissler et al. (US20110293547). 
Instant Application

    PNG
    media_image1.png
    436
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    582
    media_image2.png
    Greyscale

As to claim 1, Kawaguchi et al. discloses a structure (see e.g. radio wave transmitting decorative film in abstract), comprising: 

    PNG
    media_image3.png
    282
    558
    media_image3.png
    Greyscale

a decorative portion (see e.g. I in Fig 6) including a single-layered metal layer (see e.g. 18 in Fig 6, design portion in Par. 103 that has metallic gloss in Par. 106); and includes fine cracks (see e.g. discontinuous 18 in Fig 8)
a member (see e.g. first polymer film 12 in Par. 103 corresponds to a member including a decorated region to which the decorative portion is bonded (see e.g. adhesion promoting layer 20 in Fig 6, Par. 103).
Kawaguchi et al. does not disclose the fine crack varies in addition concentration of a predetermined element in a thickness direction of the metal layer
Geissler et al. discloses single PVD metal layer have a continuous largely linear gradient in the oxygen concentration of metal layer (such as aluminum layer) from top surface to bottom surface, wherein the gradient metal layer can create a sparkle and metallic luster that is determined by the ratio of reflected light to scattered light in relation to a standard (see e.g. Fig 16b, Par. 5). The elemental metals are the same as or different from one another, by a number of atom %, as for example more than 5 atom % or more than 10 atom % or more than 15 atom %, over a thickness of 1 to 10 nm, with a significant change in the gradient of the change in the amount of elemental metal (see e.g. in Par. 63). Geissler et al. discloses the amount of elemental metal in the top face A being greater than the amount of elemental metal in the bottom face B (see e.g. Par. 148).

    PNG
    media_image4.png
    520
    542
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    522
    710
    media_image5.png
    Greyscale

Both Kawaguchi et al. and Geissler et al. are analogous in the field of decorative metal layer, such as aluminum layer that can comprise metal oxide, it would have been obvious for a person with ordinary skills in the art to modify the decorative metal layer  of Kawaguchi et al. to having continuous largely linear gradient in the oxygen concentration of metal layer (such as aluminum layer) along thickness/fine crack direction from top surface to bottom surface as taught by Geissler et al. in order to create sparkle and metallic luster that is determined by the ratio of reflected light to scattered light in relation to a standard as suggested by Geissler et al. 
As to claim 2, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the decorative portion has a design surface (see e.g. design portion 18 in Par. 103, Fig 6), the metal layer has a first surface on the design surface side, and a second surface on a side opposite to a side of the first surface, and a region near the first surface corresponds to a low addition-concentration region in which the addition concentration is relatively low(see e.g. discussion of claim 1, in particular, Fig 16B, abstract, Par. 63, Par. 148 of Geissler et al.).
As to claim 3, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 2, wherein the low addition-concentration region includes a region in which the addition concentration is zero (see e.g. discussion of claim 1, in particular, starting points in Fig 16B, abstract, Par. 63, Par. 148 of Geissler et al.).
As to claim 4, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 2, wherein in the metal layer, at least a part region out of the region near the first surface corresponds to a high addition-concentration region in which the addition concentration is relatively high (see e.g. discussion of claim 1, in particular, starting points 100% in Fig 16B, abstract, Par. 63, Par. 148 of Geissler et al.).
As to claim 5, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 2, whereinin the metal layer, the addition concentration decreases from the second surface toward the first surface (see e.g. discussion of claim 1, in particular, starting points in Fig 16B, abstract, Par. 63, Par. 148 of Geissler et al.).
As to claim 6, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 2, wherein in the metal layer, in both the region near the first surface and a region near the second surface, a percentage of a metal that is uncombined with the predetermined element is equal to or more than a predetermined threshold (see e.g. discussion of claim 1, in particular, Fig 16B, abstract, Par. 63, Par. 148 of Geissler et al.).
As to claim 7, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 6, wherein in the metal layer, in both a region up to approximately 20 nm from the first surface and a region up to approximately 20 nm from the second surface, a percentage of a metal that is uncombined with the predetermined element is approximately 3 atm% or more (see e.g. Fig 16B in Geissler et al.).
As to claim 8, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the predetermined element is oxygen or nitrogen (see e.g. reacting with nitrogen or oxygen in Par. 118-119 of Kawaguchi et al, Fig 16B in Geissler et al.).
As to claim 9, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the metal layer is any of aluminum, titanium, chromium, and an alloy containing at least one of the aluminum, the titanium, or the chromium (see e.g. Par. 23 of Kawaguchi et al., aluminum in Par. 47-48, Fig 16b in Geissler et al.).
As to claim 10, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the metal layer has a thickness of 50 nm or more and 300 nm or less (see e.g. The thickness of the light-reflecting layer 14 is preferably within a range from 10 to 500 nm, and more preferably within a range from 50 to 200 nm in Par. 68 of Kawaguchi et al.).
As to claim 11, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the fine cracks have a pitch within a range of 1 um or more and 500 um or less (see e.g. The thickness of the polymer film such as 16 is preferably 10 to 100.mu. m. in Par. 48, in addition to thickness of the light-reflecting layer 14 is preferably within a range from 10 to 500 nm. Thus, total of the pitch of the fine cracks, in Kawaguichi et al. overlaps with the pitch that is defined in 21 in Fig 2 and Fig 19 of instant application)
As to claim 12, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the decorative portion includes a support layer (see e.g. first polymer film 12 in Fig 6, such as polycarbonate in Par. 49) that has a tensile fracture strength lower than a tensile fracture strength of the metal layer, and that supports the metal layer(see e.g. it is expected that the tensile fracture strength of metal aluminum layer is higher than tensile fracture strength of polymer such as polycarbonate).
Furthermore, Kawaguchi et al. use exactly the same materials for the decorative portion and support layer as the instant application, thus it is expected that the tensile fraction strength relationship of decorative portion and support layer of Kawaguchi et al. would be the same as the instant application. 
As to claim 13, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the decorative portion includes a fixing layer that fixes the fine cracks (see e.g. 20 as adhesion promoting layer in Par. 125).
As to claim 14, Kawaguchi et al. in view of Geissler et al. discloses the structure according to claim 1, wherein the structure is formed as at least a part of a casing component, a vehicle, or a construction (see e.g. decorative film using the same used in the casing of a mobile phone; the button of a switch; the casing of a watch; and the radiator grill, bumper, panel or the like of a vehicle in Par. 206)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okabe et al. (WO2014041777) disclose the multi-layer metal film is entirely divided into discontinuous sections by fine cracks 26 (see e.g. abstract)

    PNG
    media_image6.png
    292
    662
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783